 Case 1:20-cv-00291-CFC Document 16 Filed 06/01/20 Page 1 of 3 PageID #: 634




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

NEVRO CORP.,                                )
                                            )
                   Plaintiff,               )
                                            )
      v.                                    )   C.A. No. 20-291 (CFC)
                                            )
NALU MEDICAL, INC.,                         )
                                            )
                   Defendant.               )

           NEVRO’S RESPONSE TO NALU’S MOTION TO DISMISS
             Plaintiff Nevro Corp. (“Nevro”) hereby responds to Defendant Nalu

Medical, Inc.’s (“Nalu”) Motion to Dismiss Under Rule 12(b)(6). (D.I. 9.)

             Pursuant to Fed. R. Civ. P. 15(a) and the parties’ Stipulation and

Order to Extend Time (D.I. 13), Nevro has filed a First Amended Complaint. By

filing its First Amended Complaint, Nevro does not concede that Nalu’s motion

has merit. Nevro’s Complaint met and exceeded the requirements to plead a claim

for patent infringement. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (plaintiff

need only plead “factual content … [that] allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”); Erickson v.

Pardus, 551 U.S. 89, 93 (2007) (“Specific facts are not necessary; the statement

need only ‘give the defendant fair notice of what the ... claim is and the grounds

upon which it rests.’”) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)).
 Case 1:20-cv-00291-CFC Document 16 Filed 06/01/20 Page 2 of 3 PageID #: 635




               Because Nevro’s First Amended Complaint is now the operative

pleading, Nalu’s motion to dismiss the original Complaint should be denied as

moot. See Thompson v. TCT Mobile, Inc., C.A. No. 19-899-RGA, D.I. 17 (D. Del.

Sept. 12, 2019) (denying motion to dismiss as moot in light of filing of amended

complaint); Calloway v. Green Tree Servicing, LLC, 599 F. Supp. 2d 543, 546

(D. Del. 2009) (“As the amended complaint has superseded the original,

defendant’s motion to dismiss has become moot. Accordingly, the court dismisses

defendant’s motion.”).

               Nevro respectfully requests that the Court deny Nalu’s motion to

dismiss as moot.

                                       MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                       /s/ Rodger D. Smith II

OF COUNSEL:                            Rodger D. Smith II (#3778)
                                       Lucinda C. Cucuzzella (#3491)
Michael A. Jacobs                      1201 North Market Street
MORRISON & FOERSTER LLP                P.O. Box 1347
425 Market Street                      Wilmington, DE 19899
San Francisco, CA 94105-2482           (302) 658-9200
(415) 268-7000                         rsmith@mnat.com
                                       ccucuzzella@mnat.com
Kenneth A. Kuwayti
MORRISON & FOERSTER LLP                Attorneys for Plaintiff Nevro Corp.
755 Page Mill Road
Palo Alto, CA 94304-1018
(650) 813-5600

June 1, 2020


                                        2
 Case 1:20-cv-00291-CFC Document 16 Filed 06/01/20 Page 3 of 3 PageID #: 636




                           CERTIFICATE OF SERVICE

             I hereby certify that on June 1, 2020, I caused the foregoing to be

electronically filed with the Clerk of the Court using CM/ECF, which will send

notification of such filing to all registered participants.

             I further certify that I caused copies of the foregoing document to be

served on June 1, 2020, upon the following in the manner indicated:

Philip A. Rovner, Esquire                                     VIA ELECTRONIC MAIL
Jonathan A. Choa, Esquire
POTTER ANDERSON & CORROON LLP
P.O. Box 951
Wilmington, DE 19899
Attorneys for Defendant

A. James Isbester, Esquire                                    VIA ELECTRONIC MAIL
Megan M. Chung, Esquire
KILPATRICK TOWNSEND & STOCKTON LLP
12255 El Camino Real, Suite 250
San Diego, CA 92130
Attorneys for Defendant

Maureen P. Long, Esquire                                      VIA ELECTRONIC MAIL
KILPATRICK TOWNSEND & STOCKTON LLP
1001 West Fourth Street
Winston-Salem, NC 27101-2400
Attorneys for Defendant


                                         /s/ Rodger D. Smith II

                                         Rodger D. Smith II (#3778)
